1
                                                                               JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 18-00816-AB (KSx)
     Xehar, Inc. et al
11
12                       Plaintiff,
                                                   ORDER OF DISMISSAL FOR
13   v.                                            LACK OF PROSECUTION WITHOUT
     Diana Sirokai et al                           PREJUDICE
14
15                       Defendants.               (PURSUANT TO LOCAL RULE 41)
16
17
18         On November 27, 2018, the Court issued an Order to Show Cause why this case
19   should not be dismissed for lack of prosecution. A written response to the Order to
20   Show Cause was ordered to be filed no later than December 11, 2018. No response
21   having been filed to the Court’s Order to Show Cause,
22         IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23   without prejudice, for lack of prosecution and for failure to comply with the orders of
24   the Court, pursuant to Local Rule 41.
25
26   Dated: December 17, 2018          _______________________________________
                                       ANDRÉ BIROTTE JR.
27                                     UNITED STATES DISTRICT COURT JUDGE
28
                                              1.
